UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X
ANGEL ACOSTA on behalf of himself and all other
Persons similarly situated,

18-CV-6344 RRM-SIL
Plaintiffs)
-against- Consent Order
Granting Substitution
of Attorney

MATTEO’S RESTAURANT MANAGEMENT
GROUP LLC, MRG 2008 B LLC d/b/a Matteo’s,
GENNARO SBARRO and ANNA MISSANO-
SBARRO,

Defendants.

 

x

Notice is hereby given that, subject to approval by the court, Defendants MATTEO’S
RESTAURANT MANAGEMENT GROUP LLC, MRG 2008 B LLC d/b/a Matteo’s,
GENNARO SBARRO and ANNA MISSANO-SBARRO, substitute Sima Ali, State Bar
No. SA 4423 as counsel of record in place of Stuart Steinberg.

Contact Information for new counsel is as follows:

Firm Name: Ali Law Group, P.C.

Address: 11 Prospect Street Suite 1a, Huntington, N.Y. 11743
Phone/Fax: 631-423-3440

Email: Sima.Ali@alilawgroup.com

Dated: August 22, 2019
Huntington, New York
Case 2:18-cv-06344-RRM-SIL Document 22 Filed 08/22/19 Page 2 of 2 PagelD #: 56

Ki being substituted.

Stuart Steinberg

  
 

 

I consent to the substitution.

— Qui

Sima Ali

The substitution of attorney is hereby approved and so ORDRED.

 

Judge Steven I. Locke

 

 
